UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2013 – April 30, 2014 Item 1: Reports to Shareholders Semiannual Report | April 30, 2014 Vanguard International Stock Index Funds Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals . Create clear, appropriate investment goals. Balance . Develop a suitable asset allocation using broadly diversified funds. Cost . Minimize cost. Discipline . Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 4 European Stock Index Fund. 9 Pacific Stock Index Fund. 31 Emerging Markets Stock Index Fund. 51 About Your Fund’s Expenses. 73 Trustees Approve Advisory Arrangements. 76 Glossary. 77 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2014 Total Returns Vanguard European Stock Index Fund Investor Shares 8.71% Admiral™ Shares 8.77 Signal® Shares 8.80 Institutional Shares 8.82 FTSE Europe ETF Shares Market Price 8.59 Net Asset Value 8.76 FTSE Developed Europe Index 8.35 European Region Funds Average 7.33 European Region Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Pacific Stock Index Fund Investor Shares -2.85% Admiral Shares -2.77 Signal Shares -2.80 Institutional Shares -2.80 FTSE Pacific ETF Shares Market Price -2.88 Net Asset Value -2.77 FTSE Developed Asia Pacific Index -2.93 Japan/Pacific Region Funds Average -3.60 Japan/Pacific Region Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. Nos. 6,879,964; 7,337,138; 7,720,749; 7,925,573; 8,090,646; and 8,417,623. 1 Your Fund’s Total Returns Six Months Ended April 30, 2014 Total Returns Vanguard Emerging Markets Stock Index Fund Investor Shares -2.85% Admiral Shares -2.74 Signal Shares -2.74 Institutional Shares -2.72 Institutional Plus Shares -2.71 FTSE Emerging Markets ETF Shares Market Price -1.53 Net Asset Value -2.72 FTSE Emerging Index -3.18 Emerging Markets Funds Average -1.99 Emerging Markets Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. Nos. 6,879,964; 7,337,138; 7,720,749; 7,925,573; 8,090,646; and 8,417,623. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 2 Your Fund’s Performance at a Glance October 31, 2013, Through April 30, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard European Stock Index Fund Investor Shares $30.42 $32.46 $0.576 $0.000 Admiral Shares 70.85 75.59 1.392 0.000 Signal Shares 27.41 29.25 0.539 0.000 Institutional Shares 30.21 32.24 0.598 0.000 FTSE Europe ETF Shares 56.64 60.43 1.115 0.000 Vanguard Pacific Stock Index Fund Investor Shares $11.76 $11.26 $0.164 $0.000 Admiral Shares 76.32 73.09 1.114 0.000 Signal Shares 26.51 25.38 0.387 0.000 Institutional Shares 11.68 11.18 0.172 0.000 FTSE Pacific ETF Shares 61.71 59.10 0.902 0.000 Vanguard Emerging Markets Stock Index Fund Investor Shares $26.78 $25.83 $0.181 $0.000 Admiral Shares 35.17 33.93 0.269 0.000 Signal Shares 33.81 32.62 0.258 0.000 Institutional Shares 26.74 25.80 0.208 0.000 Institutional Plus Shares 88.97 85.84 0.699 0.000 FTSE Emerging Markets ETF Shares 42.28 40.80 0.321 0.000 3 Chairman’s Letter Dear Shareholder, International stock markets responded primarily to shifts in the outlook for economic growth and the direction of interest rates during the six months ended April 30, 2014. Fairly modest improvements in the European economy were enough to lift investor sentiment and drive stock markets higher across that region. Vanguard European Stock Index Fund returned about 9% for the half year. Other markets outside the United States generally didn’t fare as well. Optimism about government efforts to jump-start the Japanese economy began to flag, weighing heavily on the performance of Vanguard Pacific Stock Index Fund, which returned about –3% for the six months. Signs of slower growth in China along with rising interest rates and political turmoil in some developing markets resulted in a return of about –3% for Vanguard Emerging Markets Stock Index Fund as well. Recent progress has been sporadic, but stocks continued their climb For the half year ended April 30, U.S. stocks returned almost 8%, notwithstanding the patches of turbulence the market has encountered in 2014. Technology stocks, for example, turned in a rocky performance amid concerns about pricey valuations. Poor economic data from China and the conflict in Ukraine also unsettled investors. Global economic and political shifts are, of course, as inevitable as they are unpredictable. Broad diversification remains the best 4 way of managing the risks they pose to your portfolio. As Joe Davis, our chief economist, noted recently, “Having a broader portfolio tends to moderate those individual issues, and that’s always, I think, a valuable starting point for investors.” Despite low yields, the bond market experienced a surprising rally Bonds continued to emerge from the struggles that marked much of 2013, when the market was roiled by worries about the prospect of the Federal Reserve reducing its stimulative bond-buying. In January, however, when the Fed actually started to trim purchases, investors seemed to take the news in stride. The broad U.S. taxable bond market returned 1.74%. The yield of the 10-year Treasury note ended the six months at 2.69%, up from 2.54% on October 31 but down from nearly 3% on December 31. (Bond prices and yields move in opposite directions.) Municipal bonds returned 4.08% for the six months. Money market and savings accounts posted paltry returns as the Fed’s target for short-term interest rates remained at 0%–0.25%. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 2.33%. Market Barometer Total Returns Periods Ended April 30, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 8.25% 20.81% 19.52% Russell 2000 Index (Small-caps) 3.08 20.50 19.84 Russell 3000 Index (Broad U.S. market) 7.83 20.78 19.54 FTSE All-World ex US Index (International) 2.84 9.77 13.22 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.74% -0.26% 4.88% Barclays Municipal Bond Index (Broad tax-exempt market) 4.08 0.50 5.54 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.04 0.08 CPI Consumer Price Index 1.51% 1.95% 2.14% 5 Fund returns reflected contrasting economic backdrops Stock markets outside the United States ended the six months up about 3% as a whole. Underlying that performance were returns for Europe, the Pacific, and emerging markets, which ranged roughly from 9% to –3% as their economies headed in different directions over the period. Almost every developed market in the European Stock Index Fund gained ground. Although the Eurozone continued to struggle with high levels of unemployment and government debt in some member states, the region’s emergence from recession helped fuel high single-digit returns for some of its larger economies, including Germany and France. Some smaller economies that had fallen out of favor with investors during the debt crisis, including Ireland and Portugal, posted even stronger returns. The United Kingdom—a heavyweight in the fund, representing almost one-third of its assets—returned about 7% amid stronger housing and employment data as well as a strengthening of the British pound against the U.S. dollar. In terms of sectors, health care, utilities, and oil and gas returned more than 10%. Consumer services and technology were the laggards, with returns of about 3% each. The Pacific Stock Index Fund slipped into negative territory, largely owing to a drop of almost 6% in Japanese stocks, which Expense Ratios Your Fund Compared With Its Peer Group Peer Investor Admiral Signal Institutional Institutional ETF Group Shares Shares Shares Shares Plus Shares Shares Average European Stock Index Fund 0.26% 0.12% 0.12% 0.09% — 0.12% 1.27% Pacific Stock Index Fund 0.26 0.12 0.12 0.09 — 0.12 1.39 Emerging Markets Stock Index Fund 0.33 0.15 0.15 0.12 0.10% 0.15 1.54 The fund expense ratios shown are from the prospectus dated February 27, 2014, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2014, the funds’ annualized expense ratios were: for the European Stock Index Fund, 0.26% for Investor Shares, 0.12% for Admiral Shares, 0.12% for Signal Shares, 0.09% for Institutional Shares, and 0.12% for FTSE Europe ETF Shares; for the Pacific Stock Index Fund, 0.26% for Investor Shares, 0.12% for Admiral Shares, 0.12% for Signal Shares, 0.09% for Institutional Shares, and 0.12% for FTSE Pacific ETF Shares; and for the Emerging Markets Stock Index Fund, 0.33% for Investor Shares, 0.15% for Admiral Shares, 0.15% for Signal Shares, 0.12% for Institutional Shares, 0.10% for Institutional Plus Shares, and 0.15% for FTSE Emerging Markets ETF Shares. Peer groups: For the European Stock Index Fund, European Region Funds; for the Pacific Stock Index Fund, Japan/Pacific Region Funds; for the Emerging Markets Stock Index Fund, Emerging Markets Funds. 6 accounted for more than half of the fund’s assets in this region. Investors initially applauded the aggressive stimulus program Japan introduced last spring, aimed at ending deflation and breathing new life back into the world’s third-largest economy. The pace of economic growth has slackened since then, however, and exports have not benefited from the weaker currency as much as had been expected. New Zealand, Australia, and Hong Kong, in contrast, produced positive returns. In this region, seven of ten market sectors posted negative returns. Technology was the outlier with a gain of almost 12%. The Emerging Markets Stock Index Fund lost ground as well. There were positive performances from not quite half of the countries in the index. India’s economy seemed to be on the mend, and United Arab Emirates stocks were increasingly on investors’ radar screens. However, they were not able to offset negative returns from some of their larger counterparts. Slowing growth in China, along with concerns about its banking sector, weighed on stock prices in the world’s second-largest economy. Russian stocks were down even more amid the conflict in Ukraine and sanctions from the West. Additional challenges facing other emerging markets included soft global demand for commodities, rising interest rates, and political instability. Here, too, technology performed well, while basic materials and consumer services were the laggards. A note on fair-value pricing The reported return of a fund that tracks an index sometimes may diverge from the index’s return a bit more than would be expected. This may be the result of a fair-value pricing adjustment. These adjustments, which are required by the Securities and Exchange Commission, address pricing discrepancies that may arise because of time-zone differences among global stock markets. Foreign stocks may trade on exchanges that close many hours before a fund’s closing share price is calculated in the United States, generally at 4 p.m., Eastern time. In the hours between the foreign close and the U.S. close, the value of these foreign securities may change—because of company-specific announcements or market-wide developments, for example. Such price changes are not immediately reflected in international index values. Fair-value pricing takes such changes into account in calculating the fund’s daily net asset value, thus ensuring that the NAV doesn’t include “stale” prices. The result can be a temporary divergence between the return of the fund and that of its benchmark index—a difference that usually corrects itself when the foreign markets reopen. 7 Balancing investors’ ‘home bias’ and the benefits of diversification Many investors have a natural tendency to focus on companies close to home. But this “home bias” can lead to missed opportunities to diversify your portfolio internationally. Stocks of companies based outside the United States account for about half of the global equity market. Vanguard’s analysis of more than four decades of data shows that, on average, adding such stocks to a U.S. portfolio would have reduced the volatility of returns. This benefit has generally persisted even as economies and markets have become more integrated. International stocks offer exposure to a wider array of economic and market forces, producing returns that vary from those of U.S. stocks—which helps reduce volatility risk. Of course, the impact of diversification changes over time as returns, volatilities, and correlations between foreign and domestic stocks change. When it comes to deciding how much to allocate to international stocks, there’s no one-size-fits-all answer. It depends on your view regarding some of the short-term and long-term trade-offs, which include potential exposure to currency fluctuations and generally higher transaction and investment costs. Vanguard suggests that allocating 20% of your equity portfolio to non-U.S. stocks may be a reasonable starting point. (You can read more in Global Equities: Balancing Home Bias and Diversification , available at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 14, 2014 8 European Stock Index Fund Fund Profile As of April 30, 2014 Share-Class Characteristics Investor Admiral Signal Institutional FTSE Europe Shares Shares Shares Shares ETF Shares Ticker Symbol VEURX VEUSX VESSX VESIX VGK Expense Ratio 1 0.26% 0.12% 0.12% 0.09% 0.12% Portfolio Characteristics FTSE FTSE Global Developed All Cap Europe ex US Fund Index Index Number of Stocks 515 509 5,471 Median Market Cap $53.5B $53.5B $27.3B Price/Earnings Ratio 18.8x 18.9x 16.9x Price/Book Ratio 1.9x 1.9x 1.7x Return on Equity 15.5% 15.5% 14.0% Earnings Growth Rate 7.9% 7.9% 9.6% Dividend Yield 3.2% 3.2% 2.8% Turnover Rate (Annualized) 7% — — Short-Term Reserves -0.1% — — Sector Diversification (% of equity exposure) FTSE FTSE Global Developed All Cap Europe ex US Fund Index Index Basic Materials 8.6% 8.6% 8.5% Consumer Goods 17.3 17.3 15.0 Consumer Services 6.6 6.6 8.0 Financials 22.4 22.4 25.8 Health Care 11.4 11.4 7.4 Industrials 12.8 12.8 14.0 Oil & Gas 9.4 9.4 8.8 Technology 2.9 2.9 4.5 Telecommunications 4.4 4.4 4.5 Utilities 4.2 4.2 3.5 Volatility Measures Spliced FTSE Global European All Cap Stock ex US Index Index R-Squared 0.99 0.94 Beta 0.99 1.07 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Royal Dutch Shell plc Integrated Oil & Gas 2.8% Nestle SA Food Products 2.7 Roche Holding AG Pharmaceuticals 2.2 Novartis AG Pharmaceuticals 2.2 HSBC Holdings plc Banks 2.1 BP plc Integrated Oil & Gas 1.7 Total SA Integrated Oil & Gas 1.6 GlaxoSmithKline plc Pharmaceuticals 1.4 Sanofi Pharmaceuticals 1.3 Unilever plc Food Products 1.3 Top Ten 19.3% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated February 27, 2014, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2014, the annualized expense ratios were 0.26% for Investor Shares, 0.12% for Admiral Shares, 0.12% for Signal Shares, 0.09% for Institutional Shares, and 0.12% for FTSE Europe ETF Shares. 9 European Stock Index Fund Market Diversification (% of equity exposure) FTSE FTSE Global Developed All Cap Europe ex US Fund Index Index Europe United Kingdom 32.2% 32.1% 15.7% France 14.6 14.6 6.7 Germany 13.7 13.7 6.4 Switzerland 13.5 13.6 6.2 Spain 5.3 5.3 2.5 Sweden 4.7 4.7 2.3 Netherlands 4.2 4.2 2.0 Italy 4.0 4.0 2.0 Denmark 2.2 2.3 1.1 Belgium 1.8 1.8 0.9 Finland 1.3 1.3 0.7 Norway 1.2 1.2 0.7 Other 1.3 1.2 0.8 Subtotal 100.0% 100.0% 48.0% Pacific 0.0% 0.0% 27.1% Emerging Markets 0.0% 0.0% 17.3% North America 0.0% 0.0% 7.2% Middle East 0.0% 0.0% 0.4% 10 European Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2003, Through April 30, 2014 Average Annual Total Returns: Periods Ended March 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/18/1990 24.88% 17.75% 7.55% Admiral Shares 8/13/2001 25.05 17.90 7.67 Signal Shares 10/6/2006 25.05 17.89 3.78 1 Institutional Shares 5/15/2000 25.07 17.94 7.71 FTSE Europe ETF Shares 3/4/2005 Market Price 25.23 17.89 5.83 1 Net Asset Value 25.05 17.90 5.84 1 1 Return since inception. See Financial Highlights for dividend and capital gains information. 11 European Stock Index Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of April 30, 2014 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Austria † 98,292 0.4% Belgium Anheuser-Busch InBev NV 1,956,372 213,239 1.0% Belgium—Other † 187,513 0.8% 400,752 1.8% Denmark Novo Nordisk A/S Class B 4,775,090 216,722 0.9% Denmark—Other † 296,115 1.3% 512,837 2.2% Finland † 292,364 1.3% France Total SA 4,982,416 356,467 1.6% Sanofi 2,807,297 302,967 1.3% BNP Paribas SA 2,395,763 180,031 0.8% Schneider Electric SA 1,339,427 125,735 0.6% ^ AXA SA 4,654,843 121,474 0.5% LVMH Moet Hennessy Louis Vuitton SA 607,836 119,742 0.5% France—Other † 2,123,515 9.3% 3,329,931 14.6% Germany Bayer AG 2,028,277 282,019 1.2% * BASF SE 2,264,182 262,661 1.2% Siemens AG 1,944,316 256,498 1.1% 12 European Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Daimler AG 2,343,116 218,145 1.0% Allianz SE 1,116,049 194,228 0.8% SAP AG 2,192,480 177,214 0.8% Deutsche Telekom AG 7,534,519 126,590 0.6% Kabel Deutschland Holding AG 52,554 7,120 0.0% Germany—Other † 1,598,970 7.0% 3,123,445 13.7% Greece † 35,488 0.2% Ireland † 80,837 0.4% Italy Eni SPA 6,038,479 156,395 0.7% Italy—Other † 743,420 3.2% 899,815 3.9% Netherlands Unilever NV 3,817,601 163,705 0.7% * ING Groep NV 9,473,951 135,430 0.6% Netherlands—Other † 666,930 2.9% 966,065 4.2% Norway † 273,396 1.2% 1 Other † 892 0.0% Portugal † 74,467 0.3% Spain * Banco Santander SA 28,338,844 281,852 1.2% Banco Bilbao Vizcaya Argentaria SA 14,179,009 174,656 0.8% Telefonica SA 9,886,335 165,916 0.7% Spain—Other † 584,436 2.6% 1,206,860 5.3% Sweden Nordea Bank AB 7,793,417 112,931 0.5% Sweden—Other † 956,630 4.2% 1,069,561 4.7% Switzerland Nestle SA 7,821,256 604,460 2.7% Roche Holding AG 1,723,286 505,520 2.2% Novartis AG 5,711,677 496,531 2.2% UBS AG 8,642,047 180,739 0.8% * ABB Ltd. 5,673,123 136,587 0.6% * Cie Financiere Richemont SA 1,220,660 124,190 0.5% * Credit Suisse Group AG 3,914,845 124,111 0.5% Switzerland—Other † 918,412 4.0% 3,090,550 13.5% 13 European Stock Index Fund Market Percentage Value of Net Shares ($000) Assets United Kingdom HSBC Holdings plc 46,183,644 471,892 2.1% BP plc 45,265,567 382,187 1.7% GlaxoSmithKline plc 11,924,522 329,485 1.4% Royal Dutch Shell plc Class A 7,660,517 302,856 1.3% British American Tobacco plc 4,634,744 267,636 1.2% Royal Dutch Shell plc Class B 6,015,518 255,428 1.1% Vodafone Group plc 65,160,048 247,390 1.1% AstraZeneca plc 3,059,666 241,517 1.1% Diageo plc 6,177,722 189,286 0.8% * Lloyds Banking Group plc 132,574,171 169,062 0.7% BG Group plc 8,342,185 168,759 0.7% Barclays plc 39,403,790 168,258 0.7% BHP Billiton plc 5,180,335 168,178 0.7% Rio Tinto plc 3,058,162 166,267 0.7% Prudential plc 6,259,642 143,905 0.6% Unilever plc 2,957,180 132,285 0.6% National Grid plc 9,149,134 130,041 0.6% Reckitt Benckiser Group plc 1,582,446 127,746 0.6% Glencore Xstrata plc 23,570,738 127,184 0.6% SABMiller plc 2,319,112 126,279 0.6% BT Group plc 19,301,862 120,496 0.5% Royal Dutch Shell plc Class A (Amsterdam Shares) 1,993,326 78,853 0.4% United Kingdom—Other † 2,796,921 12.3% 7,311,911 32.1% Total Common Stocks (Cost $22,210,153) 99.8% 2 Coupon Temporary Cash Investments Money Market Fund 3,4 Vanguard Market Liquidity Fund 0.124% 617,331,910 617,332 2.7% 5 U.S. Government and Agency Obligations † 19,299 0.1% Total Temporary Cash Investments (Cost $636,631) 2.8% 2 Total Investments (Cost $22,846,784) 102.6% Other Assets and Liabilities Other Assets 122,561 0.5% Liabilities 4 (720,435) (3.1%) (597,874) (2.6%) Net Assets 100.0% 14 European Stock Index Fund At April 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 24,386,486 Undistributed Net Investment Income 135,198 Accumulated Net Realized Losses (2,275,789) Unrealized Appreciation (Depreciation) Investment Securities 557,310 Futures Contracts 1,066 Forward Currency Contracts 551 Foreign Currencies 1,398 Net Assets Investor Shares—Net Assets Applicable to 28,239,793 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 52,042,451 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares Signal Shares—Net Assets Applicable to 15,840,426 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Signal Shares Institutional Shares—Net Assets Applicable to 33,506,509 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Shares ETF Shares—Net Assets Applicable to 271,570,626 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—ETF Shares See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $ ,
